Citation Nr: 0314310	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-09 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic 
metamorphopsia of the left eye.  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for dental disability 
and VA outpatient dental treatment.  

4.  Entitlement to an increased evaluation for tendonitis of 
the left knee, currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel




INTRODUCTION

The veteran had active service from August 1977 to August 
1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

By rating decision dated in November 1998, the RO granted 
service connection for tendonitis of the left knee.  In an 
October 2002 rating decision, the RO increased the evaluation 
for left knee tendonitis to 10 percent.  Since the increase 
to 10 percent did not constitute a full grant of the benefit 
sought, the claim for a higher rating remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

By letter received in October 1997, the veteran indicated 
that he was seeking service connection for pneumonia.  This 
issue is referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  The veteran was scheduled for a VA examination in 
association with his original claim of entitlement to service 
connection for a left eye disorder in November 2002 and 
failed to appear.  

2.  Competent evidence of a left eye disorder attributable to 
service, to include metamorphopsia, has not been presented.  

3.  The competent evidence fails to establish that depression 
is related to service.  Major depression was not manifest 
during service or within one year of separation.

4.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.

5.  The veteran was not a prisoner of war during service; and 
he has no adjudicated service-connected compensable dental 
disability or a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA; and he is not a Chapter 31 vocational rehabilitation 
trainee.

6.  Range of motion in the left knee is from -5 degrees of 
extension to 125 degrees of flexion.  At worst, it lacked 5 
degrees of full extension and flexed to 120 degrees.  


CONCLUSIONS OF LAW

1.  Metamorphopsia of the left eye was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, (2002).  

2.  Major depression was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  No dental trauma was incurred during the veteran's active 
service, and the criteria for entitlement to VA outpatient 
dental treatment have not been met.  38 U.S.C.A. §§ 1131, 
1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2002).

4.  The criteria for a rating in excess of 10 percent for 
left knee tendonitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The August 1977 service entrance examination report shows 
that the mouth and eyes were normal.  Psychiatric evaluation 
was normal.  Dental examination records reflect missing teeth 
and existing restorations to the teeth, to include tooth 
number 19.  Calcus and stomatitis were noted.  A treatment 
record, dated in May 1978, reflects that the veteran cut 
himself with a knife.  The provisional diagnosis was acute 
alcoholism.  The impression was isolated incident, no 
disease.  Inpatient treatment records, dated from January 
1980 to February 1980, reflect a diagnosis of chronic 
alcoholism under control.  The examiner noted that he was 
alert and cooperative, that his mood was appropriate, and 
that there were no suicidal or homicidal thoughts.  There was 
no evidence of psychosis, disabling neurosis, or organic 
brain syndrome.  On examination in March 1980, he was noted 
to be alert, cooperative and oriented times three.  The 
treatment record notes that the veteran was neat and clean, 
and wearing a work uniform.  Treatment records reflect that 
he underwent oral surgery in October 1979 and June 1980 
involving teeth number 1, 16, 17, and 32.  In July 1980, he 
complained of recurrent consumption of alcohol.  The record 
of treatment notes the veteran's report that he was 
undergoing episodes of suicidal gestures while under the 
influence of alcohol.  The impression was alcoholism.  
Alcohol abuse and a personality disorder were noted.  The 
records reflect that he sustained flash burn to both eyes in 
July 1980 in association with watching welders for 
approximately three hours.  The August 1980 separation 
examination report shows that the mouth and eyes were normal.  
Psychiatric examination was normal.  On the accompanying 
medical history, he denied having or having had severe tooth 
or gum trouble, eye trouble, frequent trouble sleeping, 
depression or excessive worry, and nervous trouble of any 
sort.  His DD Form 214 reflects that he was administratively 
separated as a result of alcohol abuse.  

VA outpatient treatment records reflect treatment for 
substance abuse.  In July 1997, the diagnosis was alcohol 
dependence.  The impression of x-ray examination of the left 
knee in February 1998 was negative left knee.  

On VA examination in February 1998, the examiner noted the 
veteran's reported history of welder's keratitis in both eyes 
in 1980.  The impression was chronic metamorphopsia, left 
eye.  

On VA examination in March 1998, the examiner noted the 
veteran's reported history of depression following graduation 
from boot camp during service.  The veteran stated that there 
were no alcohol-related incidents prior to service.  He 
conveyed that the onset of depression occurred when he 
returned late from a pass after boot camp graduation, and as 
a result, received a Captain's Mast.  The examiner stated 
that the veteran was suffering from long standing episodic 
alcohol dependence, which had severely impaired his social 
and occupational functioning throughout most of his life.  He 
reported that the veteran was currently suffering from 
depressed mood as a result of his drinking and its 
consequences, as well as an extended withdrawal syndrome of 
irritability, anger, and restlessness.  The diagnoses were 
alcohol dependence, early partial remission, and alcohol-
induced mood disorder, depressed (with anxious features).  

On VA examination in May 1998, the veteran reported having 
had tooth number 19 restored during service in 1977.  He 
stated that three weeks after separation, the restoration of 
tooth number 19 was in disrepair.  The assessments were decay 
with missing mesial and lingual cusp on tooth number 19 and 
generalized moderate to severe bone loss secondary to 
periodontal disease.  

On VA examination in October 1998, the veteran complained of 
left knee paraesthesias that caused him to fall down after 
standing, running, or walking for long periods of time.  He 
stated that between flare-ups, he did not have any pain, 
swelling, numbness, or any other symptoms, and that he was 
able to walk with no problem.  He stated that weather 
conditions did not give him any difficulty.  

In his notice of disagreement, received in November 1998, the 
veteran related that the onset of depression occurred during 
service in association with the imposition of disciplinary 
action.  He indicated that he was seeking treatment for a 
tooth repaired during service.  

In his substantive appeal, VA Form 9, received in April 1999, 
the veteran stated that tendonitis bothered him 24 hours per 
day, seven days per week, and limited his activities.  He 
indicated that depression caused him to drink alcohol and 
that he had an onset of depression prior to his alcohol 
abuse.

On VA examination in July 1999, the examiner stated that the 
C-file had been reviewed.  The veteran stated that numbness 
and slight pain in the left knee were becoming progressively 
worse.  He related that left knee numbness had increased from 
three times per year since 1990 to about 15 to 20 in the last 
year.  He stated that he had occasional shooting pains to the 
left knee five to six times per year and that the level of 
intensity was about a 7 out of 10, with pain lasting for 
about an hour.  He conveyed that during the prior six months, 
pain had radiated to the hip.  He stated that it was present 
after prolonged walking, standing, or running.  He complained 
that his knee had been giving out more frequently at a rate 
of about three times per week.  No signs of locking or 
swelling were noted, and no increased pain with weather was 
noted.  The veteran stated that the symptoms did not affect 
his work because he did not walk there.  The report notes 
that it affected his daily activities because he had to be 
more careful when walking, and had to rest sometimes because 
of knee pain.  He stated that he usually walked about 2 1/2 
miles per day, but did not run because of knee pain.  He 
stated that he would get very, very, occasional stiffness of 
the knee in the mornings, about two to three times during the 
past year.  No use of braces was noted.  

On examination, no pain was seen on ambulation.  Bilateral 
knees demonstrated no sign of swelling, redness, or increased 
heat.  There was no pain to deep pressure of the kneecaps.  
Left knee flexion was to 130 degrees without pain.  Extension 
was 0 degrees without pain.  Examination of the lateral 
collateral ligaments showed some moderate pain with external 
flexion of the knee.  Drawer sign was negative.  There was no 
tenderness to palpation on the anterior knee.  There was 
tenderness to palpation on the internal part of the left 
knee.  No deformity of the knee was noted.  Patellar reflexes 
were normal.  Strength of the right leg was 4+/5 and left leg 
4-/5.  Sensation of both legs was preserved.  The examiner 
stated that the veteran ambulated without gait abnormalities.  
X-ray examination in July 1999 was noted to show no 
abnormalities of the joint space and no evidence or 
arthopathy.  The examiner stated that it was basically a 
negative left knee.  X-ray examination of the left knee in 
February 1998 was noted to be normal.  The diagnosis was mild 
left knee tendonitis.  

A November 15, 1999 VA outpatient treatment record reflects 
complaints of left anterior knee pain.  The veteran stated 
that it became more painful after prolonged standing or after 
walking about one hour.  He related that his knee would 
occasionally swell and become numb.  He stated that he had 
shooting pain from his knee to his hip.  Examination of the 
left lower limb showed that the limb was normally aligned.  
Range of motion of the knee was from 0 degrees to 120 
degrees.  There was no effusion or ligamentous laxity of the 
knee.  There was no crepitance on motion.  There was 
localized tenderness at the insertion of the quadriceps 
tendon into the patella; no defects or masses at that 
location were noted.  X-ray examination of the knee was noted 
to show no apparent abnormalities.

A May 2000 VA outpatient treatment record reflects the 
veteran's complaints that his knee had been swollen all 
during the prior week.  Swelling was noted to have subsided.  
He stated that knee pain was less severe and less frequent.  
Pain after working a full day as a janitor was noted to occur 
two to three times per week.  Examination showed no effusion 
of the knee.  The examiner noted that there was still 
localized tenderness at the insertion of the quadriceps 
tendon into the patella.  He reported that it was less than 
it had been on examination in November.  The impression was 
tendonitis, quadriceps tendon, left knee, improving.  

An October 2000 VA outpatient treatment record reflects a 
diagnosis of major depressive disorder, recurrent, moderate; 
situational exacerbation with sleep disturbance and alcohol 
dependence.  A May 2002 VA outpatient treatment record 
reflects the veteran's complaints of having experienced 
psychological or emotional problems over the previous 30 
days.  The record notes his report that he had been 
experiencing depression, serious anxiety or tension, 
hallucinations, and trouble controlling violent behavior.  
The assessment in June 2002 was alcohol dependency.  

On VA examination in November 2002, the examiner stated that 
the C-file had been reviewed.  The veteran reported that he 
had left knee pain about three times per month and sometimes 
more often.  The pain was noted to last for a few hours, and 
sometimes all day.  He stated that the pain in the left knee 
had gradually gotten worse.  He related that he had pain the 
left knee with prolonged standing or walking, going up or 
down a flight of stairs, and with jogging or running.  He 
stated that the left knee pain interfered with daily 
activities.  He reported that he had no swelling, locking, or 
giving out of the left knee.  

On examination, active and passive range of motion showed 
left knee flexion was limited to 125 degrees.  Left knee 
extension was limited to -4 degrees.  Crepitations of 1+ were 
noted.  There was no swelling of the left knee.  No atrophy 
of the quadriceps muscles of the left knee was noted.  There 
was mild varus deformity of the left knee.  There was no 
laxity or instability of the left knee.  There was entrapment 
of the left patella of the left knee with pain to palpation 
involving the anterior aspect of the patella of the left 
knee.  On flexion, pain was noted to begin at 130 degrees and 
ended at 125 degrees.  On extension, pain began at -5 degrees 
and ended at -4 degrees.  

The examiner stated that on acute flare-ups of pain there was 
probably 50 percent less range of motion of the knee.  He 
stated that he could not give the exact degrees, noting that  
it was not possible or feasible at the time of examination.  
He noted that pain was visibly manifested in the left knee on 
motion.  There was no ankylosis involving the left knee.  No 
gait abnormalities involving the left knee were noted.  There 
was  a slight weight bearing abnormality due to the left 
knee.  X-ray examination of the left knee was noted to show 
osteoarthritis.  The diagnosis was osteoarthritis and gouty 
arthritis involving the left knee with recurrent acute 
exacerbation with limited range of motion involving the left 
knee associated with chronic chondromalacia involving the 
patella of the left knee.  

Criteria 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2002).  Esteban 
v. Brown, 6 Vet. App. 259 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2002).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2002).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2002).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2002).  The Rating Schedule provides that arthritis due to 
trauma will be rated on limitation of motion of the affected 
parts as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Degenerative arthritis, 
established by x-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

The Rating Schedule provides the following ratings for 
limitation of extension of the leg: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2002).

The Rating Schedule provides a zero percent rating for 
limitation of flexion of the leg when flexion is limited to 
60 degrees and compensable ratings when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), and 15 
degrees (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2002).

Recurrent subluxation or lateral instability warrants a 10 
percent evaluation if slight, 20 percent if moderate, and 30 
percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Service-connected arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOGCPREC 9-98 (August 14, 1998), it was held that a separate 
rating for arthritis can also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2002).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the November 1998 and October 2002 rating 
decisions of the reasons and bases for the decisions.  He was 
further notified of this information in the April 1999 
statement of the case and in the January 2003 supplemental 
statement of the case.   The Board concludes that the 
discussions in the November 1998 and October 2002 rating 
decisions and in the statement and supplemental statement of 
the case, which were all sent to the veteran, informed him of 
the information and evidence needed to substantiate the 
claims.  In October 2002, he was advised of the evidence he 
needed to submit to substantiate his claims, VA's duty to 
notify him about his claims, VA's duty to assist in obtaining 
evidence for his claims, what the evidence must show to 
substantiate his claims, what information or evidence was 
needed from him, what he could do to help with his claims, 
and what VA had done to help with his claims.  In addition, 
by letter dated in May 2003, he was advised of the procedures 
by which to submit additional evidence in support of his 
claims.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claims.  The veteran 
was afforded an opportunity to present evidence and argument 
in support of his claims.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran.  



Analysis

I.  Service connection

Initially, the Board notes that the veteran did not engage in 
combat with the enemy.  Thus, he is not entitled to 
application of the provisions of 38 U.S.C.A. § 1154(b) (West 
2002).  

Major depression

The veteran asserts that he has depression as a result of 
service.  Of record is a diagnosis of major depressive 
disorder.  Service medical records are negative for a 
diagnosis of depression.  At separation, psychiatric 
evaluation was normal and he specifically denied having or 
having had depression.  The Board notes that an incident 
during service in May 1978 in which the veteran cut himself 
with a knife was attributed to acute alcoholism.  By his own 
report in July 1980, episodes of suicidal gestures occurred 
while he was under the influence of alcohol.  The Board notes 
that service connection for alcoholism may not be established 
as a matter of law.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.301 (2002).  The only evidence relating 
depression to service is the veteran's own statements.  

The issue of whether depression is related to service 
requires competent evidence.  The veteran is not a medical 
professional and his statements do not constitute competent 
medical evidence that depression is related to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Likewise, the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions as to whether depression is related to service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board notes that while some records note the veteran's 
reported history of depressive symptoms since service, this 
information is based on a history reported by the veteran and 
merely recorded by the examiner years after service and it is 
not enhanced medical information.  Such information is not 
competent medical evidence that depression is related to 
service.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

At this time, there is no competent evidence of depression 
during service, there is no competent evidence of major 
depression within one year of separation and no competent 
evidence linking depression to service.  Absent a current 
diagnosis related by competent evidence to service, the claim 
for service connection for depression must be denied.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved. Consequently, service connection 
for depression is denied.

To the extent that the veteran has a personality disorder, 
personality disorders are not diseases or injuries within the 
meaning of 38 C.F.R. § 3.303(c); §§ 4.9, 4.127 (2002).  
Consequently, the claim of entitlement to service connection 
for a personality disorder must be denied.  Beno v. Principi, 
3 Vet. App. 434 (1992).

Dental trauma

Essentially, the veteran is seeking service connection and VA 
treatment for dental trauma.  Service medical and dental 
records show that the veteran had teeth restored and/or 
extracted during service.  Calcus and stomatitis were noted.  
At separation in August 1980, his mouth was normal.  

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).

The following will not be considered service-connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence does not show 
that he has an adjudicated service-connected compensable 
dental condition, nor does he allege that a claimed dental 
condition would warrant a compensable rating under the rating 
schedule.  See e.g., 38 C.F.R. § 4.150 (2002).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, who was discharged in 
August 1980, clearly his recent application is untimely under 
the aforementioned eligibility category.  

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2002).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2002).

In this case, the record shows that the veteran had 
restorative treatment to various teeth, including to tooth 
number 19, and periodontal disease during service.  On VA 
dental examination, the assessments were decay with missing 
mesial and lingual cusp on tooth number 19 and generalized 
moderate to severe bone loss secondary to periodontal 
disease.  There is no indication, nor has the veteran 
contended, that he sustained any trauma to the face or mouth 
during service.  Rather, he essentially contends that the 
restoration constituted "service trauma" and that he is 
therefore entitled to VA dental care.  However, "service 
trauma" does not include the intended effects of therapeutic 
or restorative dental care and treatment provided during the 
veteran's military service.  See VA O.G.C. Prec. Op. No. 5-
97.  Thus, he does not meet the criteria for eligibility for 
Class II(a) VA outpatient dental treatment, including for 
periodontal disease.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  In this case, the veteran's DD Form 214 does 
not reflect that he was a prisoner of war, nor does the 
veteran advance such an argument.  Thus, he does not meet the 
criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  
The veteran does not allege, and the evidence establishes 
that he does not meet any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R.  §17.161.  
For example, he is not service-connected for any dental 
disability and he is not a Chapter 31 vocational 
rehabilitation trainee.

Based on the foregoing, the Board finds that service 
connection for dental trauma for the purpose of obtaining VA 
outpatient dental treatment is not warranted.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  

Metamorphopsia of the left eye

Initially, the Board notes that under VA regulations, it is 
incumbent upon the veteran to submit to a VA examination if 
he is applying for, or is in receipt of, VA compensation or 
pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 
(1992).  Where entitlement to a benefit cannot be established 
or confirmed without a current VA examination or re-
examination and a claimant, without good cause, fails to 
report for such examination, an original compensation claim 
shall be considered on the basis of the evidence of record.  
38 C.F.R. § 3.655(b) (2002). 

The veteran's appeal in this matter stems from an original 
claim for metamorphopsia of the left eye.  As noted above, he 
failed to report for VA examination in association with his 
claim.  Such finding demands that we base the decision on 
this original claim on the record.  In this regard, the 
records reflect that the veteran suffered flash burn to his 
eyes during service.  At separation in August 1980, his eyes 
were normal.  The February 1998 VA examiner diagnosed 
metamorphopsia of the left eye; however, there is no 
competent evidence linking the in-service flash burn to a 
current diagnosis.  As noted above, the veteran's opinion is 
not competent.  Espiritu, supra.  

In sum, there is no competent evidence linking left eye 
metamorphopsia to service.  Rather, the eyes were normal at 
separation, visual acuity was 20/20 in each eye, and in 1998, 
the veteran reported only a four-year history of eye trouble 
instead of an inservice history of such.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  Consequently, the claim of entitlement to 
service connection for metamorphopsia of the left eye is 
denied.  

II.  Increased evaluation

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a rating in excess of 10 
percent is warranted for a left knee disability at any time 
during the appeal period.  We conclude that the disorder has 
not significantly changed and that a uniform rating is 
warranted.  

The veteran's left knee disability is currently evaluated as 
10 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  In essence, he contends that 
his left knee disability warrants a higher evaluation and 
that he has additional functional loss due to pain. 

In order to warrant an evaluation in excess of 10 percent 
under Diagnostic Codes 5260 or 5261, there must be actual 
limitation of extension or the functional equivalent of 
limitation of extension to 15 degrees or limitation of 
flexion or the functional equivalent to 30 degrees.  The 
evidence shows that flexion, at worst, is functionally 
limited to 120 degrees and extension to -5 degrees.  The 
Board has specifically considered the guidance of DeLuca, 8 
Vet. App. at 202; 38 C.F.R. §§ 4.40 and 4.45 in making its 
determination.  The Board notes that the veteran has asserted 
that he has additional functional loss due to pain, weakness, 
and fatigue.  Specifically, he has asserted that his left 
knee disability prevents him from engaging in daily 
activities, as well as prolonged running or jogging.  

The July 1999 report of examination notes that there were no 
gait abnormalities and he stated that he walked about 2 1/2 
miles per day.  The November 2002 VA examiner also stated 
that there were no gait abnormalities involving the left 
knee.  The Board notes that a slight weight bearing 
abnormality was noted on examination in November 2002; 
however no professional has equated such with actual or 
functional limitation of motion.  To the extent that the 
November 2002 VA examiner stated that flare-ups increased the 
symptoms, the Board accepts such opinion.  However, the 10 
percent disability evaluation assigned contemplates 
impairment in earning capacity, including loss of time from 
exacerbations.  38 C.F.R. § 4.1 (2002).  

In regard to instability, the Board notes that the veteran 
has, at various times, asserted that he has instability in 
his left knee.  The Board finds that such assertions are in 
conflict with the more probative evidence of record, to 
include his own statements.  Specifically, on examination in 
November 1999, there was no laxity.  The November 2002 VA 
examiner stated that there was no laxity or instability.  The 
report of examination reflects that the veteran specifically 
stated that he had no swelling, locking, or giving way of the 
left knee.  As noted earlier, the November 2002 VA examiner 
noted a weight-bearing abnormality because of the left knee; 
however, there is no competent evidence that such is 
equivalent to subluxation or instability.  The Board 
concludes that he does not have subluxation or instability.  
Therefore, a separate evaluation under Diagnostic Code 5257 
is not warranted.  

The veteran is competent to report that his left knee 
disability is worse; however, he is not a medical 
professional and his statements do not constitute competent 
medical evidence.  Espiritu, supra.  The Board has accorded 
more probative value to the observations of skilled medical 
professionals.  The Board notes that the July 1999 VA 
examiner characterized left knee tendonitis as mild and the 
May 2000 examiner noted that the left knee tendonitis was 
improving.  

In sum, the competent evidence does not show weakness, 
incoordination, fatigability, instability, or additional 
limitations as a result of pain.  An evaluation in excess of 
10 percent for the left knee is not warranted based on 
limitation of motion under Diagnostic Codes 5260 or 5261.  

The evidence shows that the veteran does not have ankylosis, 
and there is no indication of malunion of the tibia and 
fibula.  As such, the provisions of Diagnostic Codes 5256 and 
5262 are not applicable and, accordingly, an increased rating 
for the veteran's left knee disability may not be assigned 
pursuant to these provisions.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.

III.  Extraschedular consideration

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2002) is in order.  The evidence in this case 
fails to show that the veteran's left knee disability now 
causes or has in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The evidence 
reflects that the veteran is employed.  There is no competent 
evidence of marked interference with his employment.  
Consequently, the Board finds that extraschedular 
consideration is not warranted.  


ORDER

Service connection for major depression is denied.  

Service connection for a dental disability and VA outpatient 
dental treatment is denied.

Service connection for chronic metamorphopsia of the left eye 
is denied.  

An evaluation in excess of 10 percent for left knee 
tendonitis is denied.  



______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



